DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16, 18-20, 22-26, and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, the limitation “the projection extends entirely between the planar side surface of the first section and into the planar side surface of the second section to space the sections apart from one another to define a cooling passage between the planar side surfaces” is lacking support in the specification. The specification only discloses the projection extends between a first section and a second section in paragraphs [0060]-[0062]. None of the specification or drawing discloses or suggests the projection is entirely extending between a first section and a second section.
Therefore, the limitation “the projection extends entirely between the planar side surface of the first section and into the planar side surface of the second section to space the sections apart from one another to define a cooling passage between the planar side surfaces” is a new matter.

Regarding claims 16, 18-20, 22-26, and 29-31, these claims are rejected due to their dependency on an rejected claim as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 18-20, 22-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2014/0044982) (previously cited) in view of Morrison (US 7,093,359) (newly cited).
    PNG
    media_image1.png
    396
    726
    media_image1.png
    Greyscale

Regarding claim 15, Suh teaches a method for additive manufacturing of a component (see paras.[0008]-[0009], Suh discloses using additive manufacturing method to make a component), comprising:
additively building up a multiplicity of sections (body part 110, space formation member 120, and finishing part 130) for the component by a powder bed- based method (See fig.4 and para.[0115]-[0123], parts 110, 120, and 130 are manufactured by additive manufacturing. And para.[0007] teaches “Referring to FIG. 1, the 3D CAD data is divided to get a set of thin layer data (2D cross-sectional information) with a predetermined thickness (or height) and then each successive metal layer corresponding to the 2D cross-sectional information is formed upon a previously formed layer in sequence by using a method of sintering or melting a powdered metal (FIGS. 1A to 1C), producing a 3D metal part (FIG. 1D).” that indicated the manufacturing method is a powder bed-based method.) wherein the multiplicity of the sections (body part 110, space formation member 120, and finishing part 130) is provided with complementary connections during the additive building up in such a way that the sections are then connectable to each other in a form-fitting manner (See fig.4, body part 110, space formation member 120, and finishing part 130 are formed in certain shape so that part 110, space formation member 120, and finishing part 130 can connect to each other. Since body part 110, space formation member 120, and finishing part 130 connected to each other in a certain manner, which is form-fitting manner. Hence the connection between the body part 110, space formation member 120, and finishing part 130 are complementary connections.) [Examiner’s note: The term “complementary connections” is interpreted to be any two structures that are capable to connect to each other; and the term “form-fitting manner” is interpreted to be any manner in a connection.], and wherein the sections are arranged in a cavity of the component [Examiner’s note: the sections are individual pieces and not assembled to a composite at the step of “additively building up a multiplicity of sections”, therefore the limitation can be only interpreted to merely a intended usage of the final production assembled by the sections, it does not further limit the active steps of the method for additive manufacturing. In addition, see fig.4, first space 111 of body part 110, second space 125 of space formation member 120, and the cavity of finishing part 130 are capable to form at least a part of a cavity of a component.];
arranging the sections (body part 110, space formation member 120, and  finishing part 130) to form a composite (product 100), wherein a multiplicity of sections is mutually fixed after, or during the arranging (See fig.4, body part 110, space formation member 120, and  finishing part 130 are arranged and mutually fixed to form a device); and 
additively finishing the component (See para.[0122] “the finishing part 130 is metallically bonded to the body part 110 and the space formation 120, and can be formed through a DMF or multilayer laser cladding technique by way of example.”); 
wherein material is deposited along a circumferential direction around the composite (see fig.4, body part 110, space formation member 120, and  finishing part 13 are cylinder-like parts. Hence the material deposited circumferentially.) of the sections by a deposition welding method in such a way that the sections are connected to each other in a substance-bonding manner (See para.[0121]-[0122], “bonding (FIG. 4D′) the boundary part L of the separation members 121 and 122 to the space formation member 120 through DMF, multilayer laser cladding, welding, or the like, before or after mounting the space formation member 120 in the mounting groove 112, may be further performed”; “the finishing part 130 is metallically bonded to the body part 110 and the space formation 120, and can be formed through a DMF or multilayer laser cladding technique by way of example.”) .
Suh does not explicitly teach the complementary connections of a first section comprise a projection extending away from a planar side surface of the first section configured to engage into a complementary groove recessed into a planar side surface of a second section so that when the sections are connected to each other in a form-fitting manner along their respective sides, the projection extends entirely between the planar side surface of the first section and into the planar side surface of the second section to space the sections apart from one another to define a cooling passage between the planar side surfaces, wherein the projection extends through a portion of the cooling passage.

    PNG
    media_image2.png
    327
    842
    media_image2.png
    Greyscale

However, Morrison teaches a method of manufacturing a composite by using   complementary connections (mating locking member 72; fig.5B) to connect different sections (sections 1 and 2), wherein the complementary connections (mating locking member 72) of a first section (section 1; see the annotation of fig.5B) comprise a projection (projection; see the annotation of fig.5B) extending away from a planar side surface of the first section [Examiner’s note: see the annotation of fig.5B, section 1 comprising a side surface including at least a portion of planar side surface in region 1, and a projection extends away from a planar side surface.] configured to engage into a complementary groove (groove; see the annotation of fig.5B) recessed into a planar side surface of a second section (section 2) so that when the sections (sections 1 and 2) are connected to each other in a form-fitting manner along their respective sides [Examiner’s note: see the annotation of fig.5B, section 2 comprising a side surface including at least a portion of planar side surface in region 2, and sections 1 and 2 are connected to each other in a form-fitting manner along their sides.], the projection (projection) extends between the side planar surface of the first section (section 1) and into the side planar surface of the second section (section 2) to space the sections apart from one another to define a cooling passage between the planar side surfaces (see fig.5B, the projection extends between the side surface of section 1 and into the side surface of section 2 for space sections 1 and 2 apart to define a gap; wherein the “cooling passage” is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. The gap between the sections 1 and 2 is capable to be a cooling passage between the side surfaces), wherein the projection (projection) extends through a portion of the cooling passage (see fig.5B. the projection extends through at least a portion of the gap).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for additive manufacturing of Suh with using complementary connections to connect two sections, and wherein the complementary connections comprising a projection in a section, and a groove in another section as taught by Morrison, in order to conventional structure to precisely connect two sections together; and further modify length of the projection and the complementary connection so that  the projection entirely extends between the first section and second section, in order to provide a desired length of projection, since applicant has not disclosed that the projection entirely extends between the first section and the second section solves any stated problem or is for any particular purpose.

Regarding claim 16, the modification of Suh and Morrison teaches the composite of the sections is completely encased by the material (As discussed in claim 1, Suh teaches product 100 is formed by body part 110, space formation member 120, and finishing part 130. Each of body part 110, space formation member 120, and finishing part 130 is made of the material. Therefore the product 100 is completely encased by the material.)

Regarding claim 18, the modification of Suh and Morrison teaches the complementary connections are designed to interact via a tongue and groove connection (As discussed in claim 1, Morrison teaches the complementary connections is tongue (protrusion) and groove.)

Regarding claim 19, Suh teaches at least one of the sections forms an inner wall of the component [Examiner’s note: the limitation is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. See fig.4, the wall of first space 111 of body part 110 is capable to form at least a part of an inner wall of the component.] 

Regarding claim 20, Suh teaches the multiplicity of the sections form a multi-wall of the component [Examiner’s note: the limitation is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. See fig.4, the walls of body part 110, space formation member 120, and finishing part 130 is capable to form at least a part of a multi-wall of the component.] 

Regarding claim 22, Suh teaches the multiplicity of the sections is built up in such a way that they form an internal support structure of the component [Examiner’s note: the limitation is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. See the annotation of fig.5, internal support structure capable to form at least a part of an internal support structure of a component.)

    PNG
    media_image3.png
    260
    379
    media_image3.png
    Greyscale

Regarding claim 23, Suh teaches at least one of the sections is aftermachined after the additive building up (body part 110, space formation member 120, and finishing part 130 are assembled together after the additive building up.)

Regarding claim 24, Suh teaches the sections are arranged on a prefabricated workpiece [Examiner’s note: the limitation is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. Each of body part 110, space formation member 120, and finishing part 130 are capable to be arranged on a prefabricated workpiece.]

Regarding claim 29, Suh teaches the at least one of the sections is aftermachined mechanically (body part 110, space formation member 120, and finishing part 130 are assembled together after the additive building up.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 18-20, 22-26, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (WO 2016096417) in view of Roy (US 2013/0101423) and Morrison (US 7,093,359) (newly cited).

    PNG
    media_image4.png
    605
    453
    media_image4.png
    Greyscale

Regarding claim 15, Walter teaches a method for additive manufacturing of a component (see title “Method for connecting workpieces which are produced from a raw material using an additive manufacturing process”), comprising:
additively building up a multiplicity of sections (individual parts 12 a -12 f ) for the component by a powder bed-based method (See figs.1-2 and para.[0034], “the individual parts 12 a -12 f are then manufactured layer by layer from a raw material 14 in an installation (not shown in greater detail). To that end, the raw material 14, which in this case is in the form of a powdered metal alloy, is locally melted by selective laser melting 16 in a multiplicity of individual manufacturing steps, such that a quantity of powder melted in one manufacturing step by the local heat input of the laser solidifies on an already-finished part 13 b, 13 c of an individual part 12 b, 12 c, and thus the next layer is formed step by step.”) wherein the multiplicity of the sections (individual parts 12 a -12 f ) is provided with complementary connections during the additive building up in such a way that the sections are then connectable to each other in a form-fitting manner (See fig.1, individual parts 12 a -12 f  are connected in a certain order to form a component. Hence the connection between the individual parts 12 a -12 f are complementary connections. And individual parts 12 a -12 f connected to each other in a certain manner, which is form-fitting manner.) [Examiner’s note: The term “complementary connections” is interpreted to be any two structures that are capable to connect to each other; and the term “form-fitting manner” is interpreted to be any manner in a connection.], and wherein the sections are arranged in a cavity of the component [Examiner’s note: the sections are individual pieces and not assembled to a composite at the step of “additively building up a multiplicity of sections”, therefore the limitation can be only interpreted to merely a intended usage of the final production assembled by the sections, it does not further limit the active steps of the method for additive manufacturing. See fig.1, each adjacent connection of individual parts 12 a -12 f forms a cavity of the component, such as part 12a and 12b forms a cavity.]
arranging the sections (individual parts 12 a -12 f ) to form a composite, wherein a multiplicity of sections is mutually fixed after, or during the arranging (See fig.1 and para.[0035] “The individual parts 12 a -12 f are finally joined by spark plasma sintering 18”); 
Walter does not explicitly teaches the complementary connections of a first section comprise a projection extending away from a planar side surface of the first section configured to engage into a complementary groove recessed into a planar side surface of a second section so that when the sections are connected to each other in a form-fitting manner along their respective sides, the projection extends entirely between the planar side surface of the first section and into the planar side surface of the second section to space the sections apart from one another to define a cooling passage between the planar side surfaces, wherein the projection extends through a portion of the cooling passage; and additively finishing the component; wherein material is deposited along a circumferential direction around the composite of the sections by a deposition welding method in such a way that the sections are connected to each other in a substance-bonding manner.
However, Morrison teaches a method of manufacturing a composite by using   complementary connections (mating locking member 72; fig.5B) to connect different sections (sections 1 and 2), wherein the complementary connections (mating locking member 72) of a first section (section 1; see the annotation of fig.5B) comprise a projection (projection; see the annotation of fig.5B) extending away from a planar side surface of the first section [Examiner’s note: see the annotation of fig.5B, section 1 comprising a side surface including at least a portion of planar side surface in region 1, and a projection extends away from a planar side surface.] configured to engage into a complementary groove (groove; see the annotation of fig.5B) recessed into a planar side surface of a second section (section 2) so that when the sections (sections 1 and 2) are connected to each other in a form-fitting manner along their respective sides [Examiner’s note: see the annotation of fig.5B, section 2 comprising a side surface including at least a portion of planar side surface in region 2, and sections 1 and 2 are connected to each other in a form-fitting manner along their sides.], the projection (projection) extends between the side planar surface of the first section (section 1) and into the side planar surface of the second section (section 2) to space the sections apart from one another to define a cooling passage between the planar side surfaces (see fig.5B, the projection extends between the side surface of section 1 and into the side surface of section 2 for space sections 1 and 2 apart to define a gap; wherein the “cooling passage” is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. The gap between the sections 1 and 2 is capable to be a cooling passage between the side surfaces), wherein the projection (projection) extends through a portion of the cooling passage (see fig.5B. the projection extends through at least a portion of the gap).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for additive manufacturing of Walter with using complementary connections to connect two sections, and wherein the complementary connections comprising a projection in a section, and a groove in another section as taught by Morrison, in order to conventional structure to precisely connect two sections together; and further modify length of the projection and the complementary connection so that  the projection entirely extends between the first section and second section, in order to provide a desired length of projection, since applicant has not disclosed that the projection entirely extends between the first section and the second section solves any stated problem or is for any particular purpose.
Roy teaches a method for additive manufacturing of a component comprising: arranging a multiplicity sections (elongate sheets 10a and 10b) to form a composite (leading edge base structure 16); additively finishing the component (see fig.8 and para.[0056] “the plurality of material deposits 22 (e.g., metallic layers) are layered onto the leading edge base structure 16 at the curved edge portion 20 and on the convex outer surface 43, in an additive and iterative manner. Deposited material 23 optionally can also be applied to one or more outer sides of the leading edge base structure 16, e.g., using an additive manufacturing technique such as any of those depicted in FIG. 4.”); wherein material is deposited along a circumferential direction around the composite of the sections by a deposition welding method in such a way that the sections are connected to each other in a substance-bonding manner (See fig.8 and para.[0056], material 22 and 34 along a surrounding the leading edge base structure 16 by deposition welding method to bond the elongate sheets 10a and 10b)

    PNG
    media_image5.png
    605
    448
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    604
    276
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    625
    317
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method for additive manufacturing of a component of Walter with additively finishing the component from a plurality of sections with material deposited along a circumferential direction around of the composite of the section as taught by Roy, in order to provide a conventional manufacturing method to making airfoil (abstract of Roy) and to increase the thickness of the component without substantially changing the outer surface shape of the elongate sheets (para.[0056] of Roy).

Regarding claim 18, the modification of Walter, Morrison and Roy teaches the complementary connections are designed to interact via a tongue and groove connection (As discussed in claim 1, Morrison teaches the complementary connections is tongue (protrusion) and groove.)

Regarding claim 19, the modification of Walter, Morrison and Roy teaches at least one of the sections forms an inner wall of the component [Examiner’s note: the limitation is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. See fig.2 of Walter, individual parts 12 a -12 f are capable to form at least a part of an inner wall of the component.] 

Regarding claim 20, the modification of Walter, Morrison and Roy teaches the multiplicity of the sections form a multi-wall of the component [Examiner’s note: the limitation is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. See fig.2 of Walter, individual parts 12 a -12 f are capable to form at least a part of a multi-wall of the component.] 

Regarding claim 22, the modification of Walter, Morrison and Roy teaches the multiplicity of the sections is built up in such a way that they form an internal support structure of the component [Examiner’s note: the limitation is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. See fig.2 of Walter, individual parts 12 a -12 f are capable to form at least a part of an internal support structure of a component.)

Regarding claim 23, the modification of Walter, Morrison and Roy teaches at least one of the sections is aftermachined after the additive building up (See the discussion of claim 15 above, at least one of the sections is aftermachined after the additive building up, such as additively finishing the component.)

Regarding claim 24, Suh teaches the sections are arranged on a prefabricated workpiece [Examiner’s note: the limitation is merely the intended use of the final product, and it does not further limit the active steps of the method for additive manufacturing. Each of individual parts 12 a -12 f are capable to be arranged on a prefabricated workpiece.]

Regarding claim 25, Walter teaches the component is a turbine blade (See line 95, “The workpiece 2 is designed as a turbine blade 4 of a gas turbine”), comprising a blade root section (part 12a; fig.1) and blade airfoil section (part 12b; fig.1).

Regarding claim 26, Walter teaches the component is a blade airfoil for a turbine blade (See line 95, “The workpiece 2 is designed as a turbine blade 4 of a gas turbine”). 

Regarding claim 29, Suh teaches the at least one of the sections is aftermachined mechanically (See the discussion of claim 15 above, at least one of the sections is aftermachined after the additive building up, such as additively finishing the component.)

Regarding claim 30, Walter teaches the turbine blade is a rotor blade for a gas turbine (See line 95, “The workpiece 2 is designed as a turbine blade 4 of a gas turbine”).

Regarding claim 31, Walter teaches the turbine blade is a rotor blade for a gas turbine (See line 95, “The workpiece 2 is designed as a turbine blade 4 of a gas turbine”). 

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
Applicant argues: The secondary reference Morrison does not teach the limitation "groove recessed into a planar side surface" and "the projection extends entirely between the planar side surface of the first section and into the planar side surface of the second section to space the sections apart from one another to define a cooling passage between the planar side surfaces”.
Examiner respectfully response: Examiner interpreted the locking members 72 are a part of the corresponding side wall, and therefore the U-shaped groove is a groove recessed into the side surface. Therefore, Morrison teaches the limitation "groove recessed into a planar side surface"  For the amended limitation "the projection extends entirely between the planar side surface of the first section and into the planar side surface of the second section to space the sections apart from one another to define a cooling passage between the planar side surfaces”, the specification does not have support for the projection extends entirely between the first section and second section. Therefore, Examiner considered the length of the projection is merely an obvious matte of design choice, and it would be obvious to one of ordinary skill in the art to modify the length of the projection (locking member) to extend entire the first section and the second section as long as the locking member is connected to each other, since applicant has not disclosed that the projection entirely extends between the first section and the second section solves any stated problem or is for any particular purpose.

    PNG
    media_image2.png
    327
    842
    media_image2.png
    Greyscale

Therefore, the rejection is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761